Citation Nr: 1450290	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-11 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for other acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and her partner


ATTORNEY FOR THE BOARD

C. Fields, Counsel
INTRODUCTION

The Veteran served on active duty from August 1994 to November 1995.  She had additional service in the Army National Guard from 1991 through February 2000, including active duty for training (ACDUTRA) from March 1991 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The paper claims file and pertinent records on Virtual VA and the Veterans Benefit Management System (VBMS) have been considered.  The undersigned held a Board hearing at the RO in April 2013; a transcript is of record.  

The RO adjudicated the issue regarding PTSD as whether new and material evidence had been received to reopen the claim because the Veteran was initially notified of the denial of that claim in March 2006, and she did not timely appeal from that determination.  Nevertheless, new and material evidence was received within one year of that denial.  Specifically, service connection for PTSD was denied in 2006 because the evidence did not show a PTSD diagnosis but, rather, other mental health diagnoses.  VA treatment records dated in August 2006 showed a previous medical history of PTSD, in addition to other mental health diagnoses.  Although they were not associated with the claims file until 2009, after her claim to reopen, these records are considered to have been in VA's constructive possession on the date they were created.  Goodwin v. West, 11 Vet. App. 494, 495 (1998).  This was new evidence received within one year after the denial that related to a primary reason for the prior denial and, therefore, was material.  Accordingly, the prior decision did not became final.  See 38 C.F.R. § 3.156(a), (b) (2014).

The issue of service connection for other acquired psychiatric disorder encompasses the currently diagnosed mental health disorders other than PTSD, which has more specific legal requirements.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran primarily asserts that her current mental health difficulties are related to two instances of sexual assault during service, which she described in an April 2012 statement in support of a claim for PTSD based on personal assault (VA Form 21-0781a).  Alternatively, she contends that her current mental health problems are related to symptoms from service-connected medical disabilities.  See, e.g., April 2011 claim, October 2011 notice of disagreement, April 2013 hearing transcript.  

In April 2013, the Veteran provided a release for private mental health records from 2000 forward by Ms. P.M.  Previous attempts to obtain records from this provider, based on a different address, were unsuccessful.  As the Board cannot obtain such records in the first instance, the case must be remanded.  Further, as the last VA treatment records are from June 2012, any more recent records should be obtained.

As discussed below, the Veteran's periods of active service in the Army National Guard should also be verified, as she has indicated that the assault incidents occurred after active duty.  Further, her service treatment records are currently incomplete, and this search may also result in additional service treatment records.

Additionally, a new VA examination should be provided to determine the nature and likely etiology of any current mental health disorder.  There is an indication of possible PTSD, personality disorder, and/or mental health disorder that preexisted service, and traumatic events prior to service as well as the asserted military sexual assaults.  The current examination is inadequate because, as discussed below, pertinent evidence has been received and identified since the last examination, and there was insufficient rationale for some opinions in the prior report.  

More specifically, the Veteran has consistently denied reporting the military assault incidents, mental health treatment in service, or any disciplinary actions during service, indicating that her military record was exemplary.  Otherwise, the lay and medical evidence includes conflicting statements as to her symptoms and stressors. 

The National Personnel Records Center (NPRC) and Records Management Center (RMC) indicated in 2005 that the Veteran's complete service treatment records are not available.  It does not appear, however, that requests were made for such records to the Adjutant General of the Army National Guard for the state of the Veteran's service.  The currently available records include a July 1997 examination and report of medical history, in which she denied any mental health symptoms.

The claims file includes mental health treatment records from October 1999 forward, as well as Social Security Administration (SSA) evaluations in 2005, with various mental health diagnoses and statements on the timing of her symptoms. 

In her October 2005 initial claim for PTSD, the Veteran reported that the disability began and she had been receiving private treatment since January 16, 2001.

During a November 2009 VA consult for substance abuse treatment, the Veteran reported that she began smoking at age 10 and drinking alcohol at age 13, and that her drinking became a "problem" at age 22, as evidenced by drinking during drills in service, although she denied any disciplinary actions.  The Veteran also reported emotional, sexual, and physical abuse, but without specifying the timeframe or details.  The Veteran reported being diagnosed with depression and bipolar disorder 10-11 years earlier.  The provider also recorded that the Veteran indicated she "may have some PTSD" from being gay during service "and perhaps as a child."  

During the May 2011 VA examination, the Veteran reported that she believed her current problems were related to service because she "had no idea [she] was gay" during service, but a section sergeant made comments about it.  The Veteran reported a history prior to service of a sexual assault and a suicide attempt at age 22, and stated that she was first diagnosed with obsessive compulsive disorder (OCD) prior to service.  She also reported four suicide attempts after service.

Based on the lay and medical evidence at that time, the May 2011 VA examiner opined that the Veteran did not have current PTSD, noting that a review of the available medical evidence did not show any diagnosis of PTSD, as opposed to other mental health disorders.  In contrast to this statement, however, a March 2011 VA treatment record noted a diagnosis of chronic PTSD, along with other diagnosed disorders.  The May 2011 VA examiner also opined that the Veteran's obsessive compulsive disorder or bipolar disorder existed prior to service, based on the Veteran's reported symptoms and history.  He opined that such disorders did not likely continue or become aggravated during the Veteran's military service but, if anything, they were calmed by service.  The examiner also opined that the current mental health disorders were not aggravated by the Veteran's service-connected medical disabilities; however, no explanation was provided for this opinion.

VA received the Veteran's SSA records in March 2012.  They include a December 2011 letter from her private mental health therapist, Ms. P.M., who is the provider identified in April 2013.  Ms. P.M. indicated that the Veteran had diagnoses of PTSD, bipolar I disorder, generalized anxiety disorder, alcohol and drug dependence in sustained full remission, OCD, and borderline personality disorder.  

Additionally, the SSA records include treatment records from other private health providers from 1999 forward.  These include an intake evaluation dated in October 1999, with a diagnosis of dysthymic disorder and dependent and borderline personality disorder features.  There is also a June 2001 treatment record in which the Veteran discussed difficult memories of her childhood.  In a June 2005 SSA evaluation, the Veteran reported that she started drinking at age 19 or 20 and began to drink heavily or almost continuously from the outset, and that she had psychological problems "as far back as age 21 or before."  In a July 2005 SSA evaluation, the Veteran reported a history of depression and anxiety since age 21.  

In April 2012, the Veteran submitted a VA Form 21-0781a, which described the claimed sexual assault incidents in service.  She was unable to identify a date or timeframe for the incidents at that time.  At the April 2013 hearing, however, the Veteran testified that the incidents occurred within months of each other in approximately 1996 or 1997, after her period of active duty and promotion to E-5.  

The Veteran's service personnel records show that she was promoted to Sergeant/E5 effective on August 7, 1994.  As noted above, she was on active duty from August 1994 to November 1995.  Therefore, given her hearing testimony, the most relevant period for ACDUTRA and IDT dates is November 1995 forward.

The Veteran's representative acknowledged at the April 2013 hearing that she had "issues" prior to service, but that she continued to be an "exceptional soldier" even after her assaults in service.  The Veteran described being involved in "power plays" with her chain of command, indicating that she "snapped" a few times after the incidents.  Additionally, the Veteran's partner testified at the hearing that she met the Veteran in 1996 and she was very angry and stressed at that time.

The Veteran asserts that she did not fully express her symptoms or history during the May 2011 VA examination because the examiner was a male, she has difficulty discussing the matter with males, and the examiner did not appear to be paying attention to her.  See, e.g., October 2011 NOD, April 2013 hearing transcript.  

In light of the above, after all available records and verifiable service periods have been obtained, the Veteran should be afforded a new VA examination, with a female examiner if possible, to determine nature and etiology of her disorders. 

In particular, a medical opinion should be requested as to whether the occurrence of the reported sexual assault stressors has been corroborated by the available evidence.  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).

Personality disorders which are characterized by developmental defects or pathological trends in the personality structure, manifested by a lifelong pattern of action or behavior, chronic psychoneurosis of long duration, or other psychiatric symptomatology shown to have existed prior to service with the same manifestations during service that were the basis of an in-service diagnosis, will be accepted as showing pre-service origin.  Personality disorder and mental deficiency, as such, are not eligible for service connection, as they are not considered a disease or injury for VA compensation purposes.  Nevertheless, service connection may be granted if a personality disorder is subject to, or aggravated by, a superimposed disease, injury, or mental disorder as a result of service, which results in additional disability.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2014); see also VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).  

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "Active service" includes active duty, any period of active duty training (ACDUTRA) during which the Veteran was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (IDT) during which the Veteran was disabled from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2014).  

In this case, as noted above, the Veteran has reported that the sexual assault incidents occurred after her period of active duty but during service in the Army National Guard.  The sexual assaults would be considered injuries, and mental health disorders could be considered a disease.  Therefore, periods of IDT with sexual assault and periods of ACDUTRA with sexual assault or incurrence or aggravation of mental health disorder may be considered active service.    

For periods of active duty, there is a presumption of sound condition upon entrance into service unless a defect or disease is noted on the entrance examination.  If a condition was noted as preexisting, there is a presumption of aggravation if it increased in severity during the period of service.  There are differing standards of proof, depending on whether the condition was "noted" on the entrance examination.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304(b), 3.306.  Generally, there must be an examination prior to entry into the period of service upon which the claim is based for the presumption of soundness to apply.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  Further, the presumption of aggravation does not apply to claims based on a period of ACDUTRA or IDT.  Id. at 48.  

To be "noted" for the purposes of establishing a presumption of soundness, the condition must be recorded in the entrance examination report.  History of pre-service existence of a disease does not constitute a notation of such condition.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see also Crowe v. Brown, 7 Vet. App. 238, 240 (1994).  Here, the Veteran's complete service records are not in the file.  As such, upon review of any additional records obtained upon remand, the AOJ should address the questions of whether any mental health disorder was "noted" upon the Veteran's entry into service, or any period of active service, as well as the burdens of proof for soundness or aggravation, as appropriate.  See Horn v. Shinseki, 25 Vet. App. 231, 235 n. 6 (2012); Smith v. Shinseki, 24 Vet. App. 40, 47-48 (2010); Wagner v. Principi, 370 F.3d 1089, 1095-96 (Fed. Cir. 2004).  

Accordingly, the case is REMANDED for the following action:

1.  Request any outstanding service treatment or personnel records for the Veteran, and verification of periods of active service from 1991 through February 2000, particularly since November 1995.  Requests should be made to the Adjutant General for the state in which the Veteran served in the Army National Guard, or any other indicated agency or records repository, and for the soldier detail report or other evidence verifying periods of ACDUTRA and IDT.  

2.  After obtaining any necessary authorization from the Veteran, request copies of any mental health records from Ms. P.M. from 2000 forward based on the address provided in the April 2013 release.  

3.  Obtain any VA treatment records (including but not limited to mental health) from June 2012 forward.  

4.  All requests and responses for the above-described records should be documented, and all records received must be associated with the claims file.  If any records are not available, notify the Veteran of the attempts and any further attempts that will be made, and allow her an opportunity to provide the records.

5.  After completing the above to the extent possible, schedule the Veteran for a new VA examination, with a female examiner if possible, to determine the nature and likely etiology of any current mental health disorders, including but not limited to PTSD.  The examiner should be given a list of any verified ACDUTRA and IDT dates for the Veteran.  The examiner should note review of the entire claims file and conduct all indicated tests and studies.  

The examiner respond to the following:

NOTE: In responding to the questions below, the examiner must provide an explanation for each opinion offered based on consideration of all pertinent evidence, including but not limited to the records summarized herein.  

If the examiner chooses to reject the lay reports, a reason must be provided.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered with the other evidence.  

If the examiner cannot offer a requested opinion without resort to speculation, he or she should explain why a non-speculative opinion cannot be offered.

The examiner is advised that "active service" includes verified IDT with injury in line of duty, or active duty or verified ACDUTRA with injury or disease in line of duty.  Sexual assault is an injury, and onset or aggravation of mental health disorder would be a disease.

Also, the examiner is advised that, for any mental health diagnosis other than PTSD, a verified in-service stressor is not required; however, there must be competent and credible evidence to support a link to active service.

(a)  Identify all currently diagnosed mental health disorders.  Does the Veteran have PTSD?  Also, state whether any current disorder constitutes a personality disorder.  

(b)  For any diagnosis other than personality disorder, was any currently diagnosed mental health disorder noted on the Veteran's service entrance examination?  For these purposes, "noted" means a diagnosis, not merely a history of prior symptoms.  Nevertheless, the disability may be found to have "existed" at service entry, even if it was asymptomatic at the time.  

(i)  If a mental health disorder WAS noted on the service entry examination: 

Is there evidence of any increase in the severity of the disorder during service?  

If so, is there clear and unmistakable evidence that the preexisting disorder was not aggravated (meaning permanently worsened beyond the natural progress of the condition) as result of active service to result in the current mental health disability?  

(ii)  If a mental health diagnosis was NOT noted at service entry examination:

Is there clear and unmistakable evidence that any current mental health disability existed at the time of the Veteran's entry into service?  

Also, if any current disorder preexisted service, is there clear and unmistakable evidence that the disability was not aggravated by active service?  In other words, was any increase in service due to the natural progress of the disease?  In this regard, aggravation means a permanent worsening, not just temporary flare-ups or mere recurring manifestations of preexisting disability.  

(c)  For any current personality disorder, is it at least as likely as not (probability of 50 percent or more) that such disorder was subject to a superimposed disease, injury, or mental disorder during a period of active service that resulted in additional disability?  

If so, identify the current additional disability.  Also, identify the superimposed disease or injury in service that resulted in such disability.

(d)  If any current disorder is not related to a personality disorder, and did not preexist service, is it at least as likely as not that the current disorder was incurred as a result of any disease, injury, or incident during service?  

(e)  If PTSD is diagnosed, is it at least as likely as not (50 percent probability or more) that it was incurred or aggravated as a result of sexual assault or other incident during active service?  

As noted above, the Veteran has reported that the assaults occurred within months of each other after her promotion to E5 and active duty, i.e., after November 1995, and more specifically, in approximately 1996 or 1997.  

The examiner should offer an opinion as to whether the reported in-service stressors are sufficient to support a diagnosis of PTSD.  

Also, the examiner should offer an opinion as to whether the evidence of record is sufficient to corroborate (or verify) the Veteran's reports of in-service sexual assault(s).  This opinion should consider any behavioral changes or other indications that she was assaulted in service, with review of the service treatment and personnel records, as well as other pertinent lay and medical evidence.

(f)  With regard to secondary service connection, for any current psychiatric disorder, including but not limited to PTSD:

(1)  Was the current disorder at least as likely as not proximately caused by any of the service-connected disabilities? 

(2)  Was the current disorder at least as likely as not proximately aggravated (meaning permanently worsened beyond its natural progression) by any service-connected medical disabilities? 

6.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

